Name: Commission Implementing Decision (EU) 2016/1359 of 8 August 2016 amending Implementing Decision 2012/270/EU as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (notified under document C(2016) 5038)
 Type: Decision_IMPL
 Subject Matter: international trade;  environmental policy;  trade;  plant product;  natural environment;  cultivation of agricultural land;  agricultural policy
 Date Published: 2016-08-10

 10.8.2016 EN Official Journal of the European Union L 215/29 COMMISSION IMPLEMENTING DECISION (EU) 2016/1359 of 8 August 2016 amending Implementing Decision 2012/270/EU as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (notified under document C(2016) 5038) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the fourth sentence of Article 16(3) thereof, Whereas: (1) Commission Implementing Decision 2012/270/EU (2) established emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris, Epitrix similaris, Epitrix subcrinita and Epitrix tuberis, those harmful organisms not being listed in Annex I or II to Directive 2000/29/EC. (2) Since the adoption of Commission Implementing Decision 2014/679/EU (3), amending Implementing Decision 2012/270/EU, an official laboratory report by the National Reference Laboratory of Spain, based on a scientific paper published by Orlova-Bienkowskaja MJ (4), revealed that the harmful organism identified as Epitrix similaris (Gentner) was wrongly identified as such. Instead it should have been identified as Epitrix papa sp. n. Moreover, and according to the latest information supplied by Spain and Portugal, the organism causing harm to potatoes in some areas and earlier identified as Epitrix similaris (Gentner) is now identified as Epitrix papa sp. n. It has been further confirmed that Epitrix similaris (Gentner) has never been found present in Union territory. Therefore Implementing Decision 2012/270/EU should no longer cover Epitrix similaris (Gentner) but the harmful organism Epitrix papa sp. n. (3) Since the adoption of Implementing Decision 2014/679/EU, amending Implementing Decision 2012/270/EU, experience gained by Spain and Portugal indicate that a buffer zone with a width of at least 500 m beyond the edge of an infested zone should be established to ensure effective protection of the Union territory. (4) Implementing Decision 2012/270/EU should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Amendments to Implementing Decision 2012/270/EU Implementing Decision 2012/270/EU is amended as follows: (1) in the title, the words Epitrix similaris (Gentner) are replaced by the words Epitrix papa sp. n.; (2) in Article 1, the words Epitrix similaris (Gentner) are replaced by the words Epitrix papa sp. n.; (3) in Annex II, point (b) of Section 1(1) is replaced by the following: (b) a buffer zone with a width of at least 500 m beyond the edge of an infested zone; where part of a field is within that width, the entire field shall be part of the buffer zone. Article 2 Addressees This Decision is addressed to the Member States. Done at Brussels, 8 August 2016. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision 2012/270/EU of 16 May 2012 as regards emergency measures to prevent the introduction into and the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (OJ L 132, 23.5.2012, p. 18). (3) Commission Implementing Decision 2014/679/EU of 25 September 2014 amending Implementing Decision 2012/270/EU as regards its period of application and as regards the movement to packing facilities of potato tubers originating in areas demarcated in order to prevent the spread within the Union of Epitrix cucumeris (Harris), Epitrix similaris (Gentner), Epitrix subcrinita (Lec.) and Epitrix tuberis (Gentner) (OJ L 283, 27.9.2014, p. 61). (4) http://www.eje.cz/artkey/eje-201504-0028_epitrix_papa_sp_n_coleoptera_chrysomelidae_galerucinae_alticini_previously_misidentified_as_epitrix_sim.php